﻿Mr. President, the General Assembly is meeting for its thirty-fifth session as storm clouds which threaten the future of mankind gather over the international horizon. It gives me great confidence and hope that the task of presiding over the affairs of the General Assembly at this momentous time has been entrusted to someone of your integrity, experience and wisdom. Accept, therefore, my warmest congratulations. Your election is also an acknowledgement of the high respect and admiration which the international community has for your great country, the Federal Republic of Germany, with which my country enjoys most cordial and friendly relations. I am sure that under your wise guidance the Assembly will achieve great success at this session.
3.	The past year has been remarkable for the many intractable international crises which the Organization has had to deal with. It is a matter of particular pride to Africa that our predecessor was Ambassador Salim Ahmed Salim from the sister State of the United Republic of Tanzania. Not only did he preside over the thirty-fourth session with a sure and confident hand, Ambassador Salim also had the rare distinction of presiding over three special sessions of the General Assembly. We pay him the highest praise and offer him our felicitations.
4.	I should also like to address a special word of praise and admiration to our distinguished Secretary-General, Mr. Kurt Waldheim. His untiring exertions and imaginative initiatives have become the measure of the successes of the Organization. His reassuring presence was immensely felt at the second extraordinary session of the Assembly of Heads of State and Government of the Organization of African Unity [OA U\, the first economic summit meeting, which was held last April at Lagos. His frequent visits to Africa have enabled him not only to share moments of history with us but also to endear himself to Africa in a very personal and special way.
5.	It is with great pride and satisfaction that, on behalf of the Government and people of Nigeria, I extend the heartiest welcome to the new sister State of Zimbabwe in our ranks. Few events can match the joy, drama and impact of the independence of Zimbabwe. I salute my brother, Prime Minister Robert Mugabe, and all his compatriots for their courage, heroism and magnanimity. Their victory demonstrates clearly that the will of a determined people can never be permanently suppressed. It proves beyond doubt that a determined people fighting for a just cause and dedicated to the recovery of its right will ultimately triumph, no matter how formidable the odds against it. Our brothers and sisters in Zimbabwe have proved to the world the truth of the old adage that "the limits of tyrants are prescribed by the will of the victims of tyranny".
6.	Nigeria, Africa, and indeed the entire international community, can take justifiable pride in the independence of Zimbabwe. It has coincided with the end of the second decade of the struggle against colonialism and against exploitation. Since 1960, when the General Assembly adopted resolution 1514 (XV) containing the Declaration on the Granting of Independence to Colonial Countries and Peoples, it has never relented in its efforts to support the legitimate struggle of the peoples in colonial bondage to regain their freedom and their liberty. That Zimbabwe, whose right to independence was so long denied and contested, is today a nation sovereign and independent is due in no small measure to the impetus generated by that Declaration.
7.	I also most warmly congratulate the new State of Saint Vincent and the Grenadines on its attainment of independence and membership of the United Nations. It is our desire to forge closer relations with it as a fellow member of the Commonwealth, and to co-operate with it in building a better, safer and more just world.
8.	Universality of membership was part of the dream of the founding fathers of the United Nations for this world body. That dream is now virtually a reality. But that fact should not lure us into complacency. Rather, it should spur us into redoubling our efforts until the right to self- determination of all peoples everywhere in the world is no longer an issue. 
9.	It is with a deep sense of history that I stand before the Assembly today. Twenty years ago the late Alhaji Abubakar Tafawa Balewa, the first Prime Minister of Nigeria, addressed this body on the occasion of the admission of Nigeria to membership of this world Organization.  Twenty years in the life of a nation may not represent more than a short step in the long march of history, yet for my country, which, like most third world countries, has not been spared the turmoil, turbulence and tribulations of nation building, 20 years have left indelible impressions on our national psyche. During those 20 years, two other heads of State of Nigeria also came to affirm my country's robust commitment to the high purposes and ideals of the United Nations. Today, as the first democratically elected President of my country after more than a decade of military rule, I have come solemnly to reaffirm Nigeria's enduring faith in the aims and principles of the United Nations. I therefore bring to the Assembly, in a very special and authoritative way, the greetings and good wishes of the Government and people of Nigeria.
10.	As inter-State relations grow more complex, as under-standing and mutual respect among nations and peoples become more difficult to sustain, as prospects for world peace appear more fragile, people everywhere are increasingly looking to the United Nations for answers. People everywhere want to strengthen the capacity and capability of the Organization to save succeeding generations from the scourge of war. They crave to return the United Nations to its central role of being an effective instrument for harmonizing different views, reconciling competing interests and initiating such collective action as would give sustenance to man and his aspirations for peace and plenty in justice and liberty.
11.	Half a millennium of colonial rule by European Powers did not succeed in destroying our self-image as Africans. Nor did it quench our thirst to be free, to be respected and to develop our resources for the good of our people. In the past 20 years over 40 African countries have regained their freedom and independence. During that period some of them have fought civil wars not out of irreconcilable differences of ideology or ethnicity; they have fought in order to defend the gains of their independence, to frustrate foreign intervention in their affairs and to maximize their sovereign attributes. Some African States, quite tragically, have fought one another across borders. They have fought not to colonize anyone but in order to defend their perceived patrimony, to safeguard their territorial integrity. Others have fought in order to be independent. Through all the tensions and conflicts of the past 20 years, no independent African country has lost its independence. More are yearning to be free, and they soon will be free and independent. Namibia and South Africa are already waiting in the wings. They decidedly will soon be free. The message is clear: never again will Africa be colonized; never again will Africans tolerate living under racist domination and exploitation.
12.	Only last week the current Chairman of the Assembly of the OAU, my dear brother Mr. Siaka Stevens, President of Sierra Leone, addressed the Assembly on the economic and political concerns of Africa 18th meeting]. I wish to take this opportunity to pay him a tribute for his untiring efforts on behalf of our continent. His statement adequately reflected the new emphasis which Africa is placing on its economic development after decades when our overriding preoccupation was to secure the independence of our territories and peoples.
13.	Last April I had the honour of welcoming my brother African heads of State and Government to the first extraordinary meeting of the OAU devoted exclusively to consideration of the economic problems of our continent. Determined to attain the goals of economic salvation, we adopted the Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa.  We were realistic to acknowledge in that historic document that, just as the liberation struggle was fought and won by us, so also would be our struggle for economic emancipation. But in our interdependent world, all nations are like a team of mountain climbers. We need one another. We must help one another. We therefore welcome constructive co-operation and partnership from the rest of the international community as we embark on the challenging task of addressing the problems of the post-colonial era in our continent.
14.	Africa bears the scars of a long history of spoliation and deprivation, of the ravages of the slave trade and foreign aggression, of both political and economic injustices. The current crisis in the world economy is wreaking havoc in Africa. For some areas of the third world the ongoing international negotiations about trade, capital (lows and so on may mean growth through effective participation in key international markets and institutions. For most of Africa those negotiations are about survival itself. The very existence of some of our nations is being critically threatened by adverse economic forces and natural disasters.
15.	It will take years before we in Africa can exercise our right to full equality and effective participation in the current international economic system. In spite of the enormous natural wealth and resources of Africa, our continent remains the least developed and our people the most deprived. These degrading disabilities make a mockery of our political independence. We are therefore resolved to make progress. We must therefore refuse to subsidize the economies of the rich by continuing to sell our raw materials and labour to them cheaply in return for their exorbitantly priced manufactured goods.
16.	I believe that the time has come for the international community to address itself to the serious issue of reparation and restitution for Africa. It is pertinent to observe that there is hardly any country outside the continent which has not in one way or another benefited from the exploitation of the human and natural resources of Africa. In the wake of the Assembly's important deliberations concerning the International Development Strategy for the Third United Nations Development Decade and the global negotiations, I call upon the Assembly to launch a decade of reparation and restitution for Africa as a master plan for the economic recovery of Africa. I make this call with a serious sense of responsibility. Restructuring the world economic system to conform with the dictates of the new international economic order will help, but that will be in the long-term. Massive, special, immediate and effective measures are required to deal with the exceptional situation in Africa. I have seen too much of Africa's misery and degradation not to be moved to action and to demand the proclamation of a special decade for the economic regeneration of Africa.
17.	The problems of no other continent define the international agenda better than those of Africa. I intend therefore to dwell further on African concerns, for the destiny of Nigeria is inextricably linked with the fortunes of all the countries of Africa and all the peoples of African descent abroad. As a result we have continued and shall continue to strive vigorously for the restoration of the rights and dignity of the black man everywhere, who for too long has suffered humiliation and discrimination.
18.	The situation in Namibia continues to be a source of considerable embarrassment and concern to the Organization. It continues to undermine the will and credibility of the United Nations. Above all it continues to raise serious questions about the sense of honour and good faith of some permanent members of the Security Council, grave questions about their perception of their duty and responsibilities under the Charter; for the power of the veto was not intended to be used solely for the protection of selfish interests. Rather, the veto was meant to be employed to promote and advance the high purposes of the Charter, to sustain and encourage the practice of international law and morality.
19.	Nigeria will no longer tolerate the provocations by South Africa or the dilatory tactics of its allies in the Western bloc with regard to self-determination and majority rule for Namibia. We deeply deplore the collusion between South Africa and its Western allies as a result of which the people of that Territory are denied their inalienable rights. Fourteen years have passed since the International Court of Justice handed down the judgement of 18 July 19661 that South Africa had neither the legal nor the moral right to maintain its perverse administration in Namibia. Furthermore, it is now over two years since the Security Council, in its resolution 435 (1978), endorsed the proposals by the five Western Powers for Namibia's transition to independence. I therefore find it intolerable that the independence of Namibia should continue to be devilled by the intransigence of South Africa.
20.	It seems to me that the recent exchange of correspondence between the Secretary-General and the South African Government calls for immediate action. It offers another opportunity, if any were really necessary, for the United Nations to test the true intentions of the South African Government. The United Nations Transition Assistance Group should therefore be deployed without undue delay to carry out its mandate to supervise a free and fair election in Namibia, so that by the next session of the General Assembly Namibia will have taken its rightful place in the world community of nations.
21.	Throughout all the 33 years that the apartheid policies of the Government of South Africa have been considered and condemned by the Assembly, it has become clear that the only peaceful avenue left for their elimination is the imposition of sanctions under Chapter VII of the Charter. In calling again for sanctions, particularly an oil embargo to complement the existing arms embargo against South Africa, I want to emphasize that our Charter specifically prescribes sanctions to give effect to the decisions of the Security Council. I sincerely hope that the International Conference on Sanctions against South Africa, which the United Nations, in co-operation with the OAU, plans to hold next year at Paris, will succeed in addressing that important matter as an effective alternative to the use of force by the United Nations to bring about the birth of a new society in South Africa.
22.	But sanctions alone will not destroy apartheid and racism in South Africa. They can, however, be used to support the armed struggle. That struggle is now gathering momentum. If South Africa persists in its defiance of the international will for fundamental change in its policies, none of us has the right to deny the struggle of the South African nationalists full support—certainly not Nigeria. We shall continue to assist, encourage and support that struggle with all the might and all the resources at our disposal. The people of South Africa will never flinch from that struggle until ultimate victory is won. The termination of apartheid and racism in South Africa is the challenge of our decade and the attainment of that goal will constitute man's last major victory over the evil forces of colonialism.
23.	Global interdependence has too often lately been defined in narrow economic terms. Given its full dimensions of peace and security, it truly permeates and dominates every aspect of international life today. In no area is that concept more ominously felt than the Middle East, a region which lies so close to Africa and has such supreme symbolism for my country.
24.	The Middle East situation is of the gravest concern to Nigeria. At the international level, we have spared no effort in the councils of the OAU, the United Nations or the non-aligned countries to seek a viable solution in conformity with the highest imperatives of peace and justice. We do not believe that peace and justice are incompatible.
25.	If all the States in the region are to enjoy the right to live in peace within secure and recognized boundaries free from threats or acts of force, the inalienable rights of the Palestinians cannot and must not be overlooked. To an African, the rights of self-determination, statehood and independence are sacred. To a continent which can easily fall prey to military might, the occupation of territory by force is totally unacceptable. To a people who believe in the United Nations, scornful disrespect for the decisions of the Security Council cannot be justified.
26.	In my view, Israel's persistent refusal to recognize the fact that it cannot continue to enjoy legitimacy and rights based on the Organization's original Partition Plan for Palestine [resolution 181 (II)] and at the same time deny to the Palestinians the corresponding legitimacy and rights of nationhood based on the same Plan is the greatest obstacle to any lasting peace in the Middle East. The Palestinian Arabs must and should be enabled to have their own independent sovereign State. Nigeria firmly supports the legitimate right of the Palestinians to their homeland. Israel cannot expect normalization of relations with Nigeria, indeed with Africa, while it continues, in defiance of world public opinion, to occupy the Arab territories which it captured in 1967. Furthermore, its unilateral expropriation of Arab lands and implantation of Israeli settlements in the occupied territories makes any meaningful discussion of normalization of relations at this time even more difficult. Its recent action purporting to alter the present international status of Jerusalem came as an affront to the conscience of my people, to whom Jerusalem has a special meaning and significance. We therefore cannot and will never accept these measures.
27.	In the face of the numerous challenges confronting mankind, it would be superfluous to say how much my Government deeply regrets the current tragic conflict between the non-aligned States of Iran and Iraq. I fervently add my voice to the many appeals for restraint and peace between those two neighbouring countries.
28.	Recent events give us no cause for joy. The tensions and crises which developed last year remain virtually unresolved. The armaments race has assumed a new and dangerous momentum, at a time when the second Review Conference of the Parties to the Treaty on the Non- Proliferation of Nuclear Weapons has failed. The North- South dialogue on the economic problems of the world is stalemated, as a consequence of a most regrettable inability to agree even on procedures to begin negotiations. The present stalemate in the climate of negotiations between the developing and the developed countries holds terrifying prospects for all. Perhaps, more than is realized, the world is poised delicately on the brink—that critical margin— between survival and disaster.
29.	The dangers may be grave, but we cannot afford to despair. Our needs and times call for statesmanship imbued with courage and vision: vision to determine where to begin and courage to do what has to be done. The present uncertain international situation challenges all those entrusted with the responsibility of safeguarding the destiny of mankind to pause and think. Times have changed. Conditions have changed. The concepts and structures which precipitated some of the current international crises cannot remain unchanged. Any organic institution without the means to adjust to change is without the means for its survival.
30.	We have the men and the means to meet the challenge of the 1980s and beyond. The sum of over $500 billion, which the developed countries have spent on military research and development since 1960, far exceeds what two thirds of mankind require to banish poverty and degradation. There must be disarmament, particularly nuclear disarmament, to save mankind from untoward anxiety and the holocaust. There must be disarmament to release resources for development. The justification for the retention of nuclear weapons has always, to my mind, been a negative one. Weapons susceptible of causing accidental warfare and capable of destroying all mankind can never act as deterrents to war.
31.	The member States of the Organization of Petroleum Exporting Countries [OPEC], in spite of the unwarranted calumnies often heaped on them, have amply demonstrated what developing countries can do to help themselves and other less fortunate developing countries. They have shown how raw material-producing, developing countries can organize themselves to defend their economic rights. They have shown how to arrest the historical trend whereby the rich countries get increasingly richer at the expense of the poor countries. It is therefore a matter of regret that quite deliberate efforts are sometimes made to mislead the public about the role of energy in the prevailing economic crisis. OPEC prices have risen only in direct proportion to the inflation and price rises generated by the prohibitive costs of imported goods and services as well as the fluctuating rate of exchange of the dollar.
32.	The rich, industrialized countries must show a disposition to accept the fact that the present international economic system, based on imperial patterns of thought and relationships, which deny equal opportunity to all mankind, can no longer endure. They must accept the fact that there can be no meaningful and lasting progress on the issues that are of direct and proximate interest to them unless they are prepared to entertain overdue reforms on issues such as money and finance, resource flow, industrialization, trade and protectionism which are so germane to the realization of the aspirations of the developing countries.
33.	The rich industrialized countries must shoulder their responsibility to the poor nations of the world, from which they have gained so much in wealth and resources. They must address themselves to the burning issue of how to assist them in an imaginative and compassionate spirit, particularly the least developed countries, which are today overburdened with poverty and unfulfilled aspirations.
34.	Mr. President, I began with messages of congratulations to you and congratulations on your outstanding achievements on the international scene. I should like to conclude on a note of hope. As I look back, I am encouraged by what can be achieved if Member States, faithful to the ideals and principles of the Charter, agree to work for solutions to the myriad problems of our time.
35.	We have come some way but have a long way to go. We have made some progress but the end of the journey is still far. But reach it we must. Since the beginning of human history the world has been full of conflicts, disputes and wars. This is the tragedy of human existence. The big question is can man ever live with his neighbour in perfect harmony? Can areas of conflict be reduced? In short: can wars be avoided? Some may answer yes; others may say no. Whatever our answer may be, one thing cannot be disputed: that we stand to gain in a world of peace and to lose in a world of war. We must therefore commit ourselves to ensuring peace in the world.
36.	Our greatest hope for realizing peace is the United Nations. Each day the problems of the world multiply in number and in complexity. If the United Nations is to keep abreast of them, and if it is to reflect the vast increase in the number and strength of its membership, then it has to undergo some form of organizational change.
37.	I do not refer only to its method of work and operation being changed to ensure greater efficiency. Some institutional or structural reform should be considered to democratize its decision-making process. In particular we call attention to the proposal for the expansion of the membership of the Security Council, which Nigeria strongly supports.
38.	Each and every one of us must be ready to take his turn and to play his part in the worthwhile endeavour of ensuring the survival of justice and peace. As I have observed, peace cannot be achieved by mere resolutions or declarations. It can only be achieved through commitment. Delaying tactics will not help. We are not asking any nation to abandon its national interests. We are asking all nations to be reasonable in the pursuit of those interests.
39.	The world is perched on the threshold of a new and significant decade, a decade of renewal as well as change, a decade of challenge as well as hope, a decade of opportunity as well as danger. What precisely it will be depends on what we make it. With the required good will, we can make it a decade of positive achievement for mankind.
